 

Exhibit 10.19

 

AMENDED AND RESTATED

SYSCO CORPORATION

MANAGEMENT SAVINGS PLAN

 

WHEREAS, effective November 14, 2012, Sysco Corporation (“Sysco”) adopted the
Sysco Corporation Management Savings Plan (the “Current Plan”),  an unfunded
plan of deferred compensation for eligible employees who are part of a select
group of management or highly compensated employees within the meaning of
Sections 201, 301 and 401 of ERISA (and therefore exempt from the requirements
of Parts 2, 3 and 4 of Title I of ERISA as a “top hat” plan and eligible for the
alternative method of compliance for reporting and disclosure which is available
for such plans), to provide certain highly compensated management personnel a
supplement to their retirement pay so as to retain their loyalty and to offer
them a further incentive to maintain and increase their standard of performance;

WHEREAS, Section 10.1 of the Current Plan provides that the Compensation
Committee of the Board of Directors of Sysco (the “Compensation Committee”) may
amend the Current Plan at any time by an instrument in writing; and

WHEREAS, the Compensation Committee has determined that it is in the best
interests of Sysco and its stockholders to amend the Current Plan to (i) limit
the application of the non-competition provision in Section 7.8 of the Plan to
(x) the one-year period following termination of a participant’s employment and
(y) the period of time following termination of a participant’s employment and
the commencement of distributions under the Plan or receipt of all distributions
such participant is entitled to receive under this Plan and (ii) rename the
Plan, the “Amended and Restated Sysco Corporation Management Savings Plan.”

NOW, THEREFORE, Sysco hereby adopts the Amended and Restated Sysco Corporation
Management Savings Plan, effective as of June 29, 2013 (the “Plan”), as follows:

 

 

 

--------------------------------------------------------------------------------

 

 

ARTICLE I

DEFINITIONS

401(k) Match. “401(k) Match” shall have the meaning set forth in Section 4.1(a).

401(k) Nonelective Contribution. “401(k) Nonelective Contribution” shall have
the meaning set forth in Section 4.1(b).

401(k) Pension Transition Contribution. “401(k) Pension Transition Contribution”
shall have the meaning set forth in Section 4.1(c).

401(k) Plan. “401(k) Plan” means the Sysco Corporation Employees’ 401(k) Plan,
as it may be amended from time to time, any successor plan, and, at the
discretion of the Compensation Committee, any other similar plan of Sysco.

401(k) Plan Deferrals. “401(k) Plan Deferrals” shall have the meaning set forth
in Section 4.1(d).

Account.  “Account” means a Participant’s account in the Deferred Compensation
Ledger maintained by the Administrative Committee which reflects the entire
interest of the Participant in the Plan, as adjusted herein for deemed
Investment earnings and losses. A Participant’s Account shall be comprised of,
if applicable, such Participant’s Termination/Retirement Account and In-Service
Account(s).

Active Participant. “Active Participant” means a Participant in the employ of
the Company who is not a Frozen Participant. 

Administrative Committee.  “Administrative Committee” means the persons who are
from time to time serving as members of the committee administering this Plan.

Affiliate.  “Affiliate” means any entity with respect to which Sysco
beneficially owns, directly or indirectly, at least 50% of the total voting
power of the interests of such entity and at least 50% of the total value of the
interests of such entity.

Beneficiary.  “Beneficiary” means a person or entity designated by the
Participant under the terms of this Plan to receive any amounts distributed
under the Plan upon the death of the Participant.

Board of Directors.  “Board of Directors” means the Board of Directors of Sysco.

Bonus.  “Bonus” means a bonus awarded or to be awarded to the Participant under
the Management Incentive Plan, or any bonus awarded or to be awarded to a
Participant as a substitute for or in lieu of such bonus for a Fiscal Year
(including any amounts paid as a substitute for or in lieu of such bonus
pursuant to a severance



2

 

--------------------------------------------------------------------------------

 

 

agreement or other arrangement providing for post-retirement benefits), or such
other annual incentive bonus determined by the Compensation Committee in its
sole discretion.  Notwithstanding the foregoing, any portion of the Bonus
awarded or to be awarded to a Participant with respect to services performed in
those foreign jurisdiction(s) determined by the Administrative Committee and set
forth on Exhibit “B”, attached hereto, shall, to the extent determined by the
Administrative Committee, be excluded from the definition of Bonus (any such
exclusion shall be determined on the basis of the number of days such
Participant performed services in such foreign jurisdiction); provided that, for
purposes of determining the portion of the Bonus that is subject to a Bonus
Deferral Election, only compensation with respect to services performed in those
foreign jurisdictions set forth on Exhibit “B”, attached hereto, prior to the
time such Bonus Deferral Election becomes irrevocable, shall be excluded. 

Bonus Deferral.  “Bonus Deferral” shall have the meaning set forth in Section
3.2.

Bonus Deferral Election. “Bonus Deferral Election” shall have the meaning set
forth in Section 3.2.

Business Day.  “Business Day” means during regular business hours of any day on
which the New York Stock Exchange is open for trading.

Change of Control.  “Change of Control” means the occurrence of one or more of
the following events:

(a)                    The acquisition by any individual, entity or group
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Act) (a
“Person”) of beneficial ownership (within the meaning of Rule 13d‑3 promulgated
under the Securities Act) of 20% or more of either (i) the then-outstanding
shares of Sysco common stock (the “Outstanding Sysco Common Stock”) or (ii) the
combined voting power of the then-outstanding voting securities of Sysco
entitled to vote generally in the election of directors (the “Outstanding Sysco
Voting Securities”); provided, however, that the following acquisitions shall
not constitute a  Change of Control:  (1) any acquisition directly from Sysco,
(2) any acquisition by Sysco, (3) any acquisition by any employee benefit plan
(or related trust) sponsored or maintained by Sysco or any Affiliate, or (4) any
acquisition by any corporation; pursuant to a transaction that complies with
subparagraphs (c)(i), (c)(ii) and (c)(iii) of this definition;

(b)                    Individuals who, as of July 1, 2012, constitute the Board
of Directors (the “Incumbent Board”) cease for any reason to constitute at least
a majority of the Board of Directors; provided, however, that any individual
becoming a director subsequent to July 1, 2012 whose election, or nomination for
election by Sysco’s stockholders, was approved by a vote of at least a majority
of the directors then comprising the Incumbent Board shall be considered as
though such individual were a member of the Incumbent Board, but excluding, for
this purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board of Directors; 

(c)                    Consummation of a reorganization, merger, statutory share
exchange or consolidation or similar corporate transaction involving Sysco or
any of its Affiliates, a sale or other disposition of all or substantially



-3-

 

 

--------------------------------------------------------------------------------

 

 

all of the assets of Sysco, or the acquisition of assets or stock of another
entity by Sysco or any of its Affiliates (each, a “Business Combination”), in
each case unless, following such Business Combination, (i) all or substantially
all of the individuals and entities that were the beneficial owners of the
Outstanding Sysco Common Stock and the Outstanding Sysco Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 60% of the then-outstanding shares of common stock and the
combined voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation that, as a result of such transaction, owns Sysco or all or
substantially all of Sysco’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding Sysco Common
Stock and the Outstanding Sysco Voting Securities, as the case may be, (ii) no
Person (excluding any corporation resulting from such Business Combination or
any employee benefit plan (or related trust) of Sysco or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, 20% or more of, respectively, the then-outstanding shares of common
stock of the corporation resulting from such Business Combination or the
combined voting power of the then-outstanding voting securities of such
corporation, except to the extent that such ownership existed prior to the
Business Combination, and (iii) at least a majority of the members of the board
of directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement or of the action of the Board of Directors providing for such Business
Combination; or

(d)                    Approval by the stockholders of Sysco of a complete
liquidation or dissolution of Sysco.

Change of Control Period. “Change of Control Period” shall have the meaning set
forth in Section 7.7(d).

Claimant.  “Claimant” shall have the meaning set forth in Section 8.7.

Code.  “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

Combined Deferral Percentage.  “Combined Deferral Percentage” shall have the
meaning set forth in Section 4.1(e).

Company.  “Company” means Sysco and any Subsidiary that has adopted the Plan
with the approval of the Administrative Committee, pursuant to Section 9.1.

Company Contributions. “Company Contributions” shall mean the Company Match, the
Nonelective Contribution, the Pension Transition Contribution, the SERP
Transition Contribution, and the MIPRP Transition Contribution.

Company Match.  “Company Match” shall have the meaning set forth in Section 4.2.





-4-

 

 

--------------------------------------------------------------------------------

 

 

Compensation Committee.  “Compensation Committee” means the Compensation
Committee of the Board of Directors of Sysco.

Default Distribution Option.  “Default Distribution Option” shall have the
meaning set forth in Section 7.6(c)(iv).

Default Investment. “Default Investment” means Moody’s, or such other Investment
as may be designated by the Administrative Committee as the “Default Investment”
on Exhibit “A”, attached hereto.

Deferral.  “Deferral” shall mean a Bonus Deferral, a Salary Deferral, or both.

Deferral Election.  “Deferral Election” shall mean a Bonus Deferral Election, a
Salary Deferral Election or both.

Deferred Compensation Ledger. “Deferred Compensation Ledger” means the ledger
maintained by the Administrative Committee for each Participant which reflects
the amount of the Participant’s Deferrals, Company Contributions, credits and
debits for deemed Investment earnings and losses credited pursuant to Article V,
and amounts distributed to the Participant or the Participant’s Beneficiaries
pursuant to Article VII.

Disability.  “Disability” means that a Participant has been determined by the
Social Security Administration to be totally disabled.

EDCP.  “EDCP” means the Amended and Restated Sysco Corporation Executive
Deferred Compensation Plan, as it may be amended from time to time, any
successor plan, and, at the discretion of the Compensation Committee, any other
similar plan of Sysco.

Eligibility Date. “Eligibility Date” means the date as of which an employee of a
Company is first eligible to participate in the Plan. An employee shall be
notified of the employee’s Eligibility Date by the Administrative Committee or
its designee.

Eligible Pay. “Eligible Pay” shall have the meaning set forth in Section 4.1(f).

Executive Officer.  “Executive Officer” means each of Sysco’s Chief Executive
Officer, Chief Operating Officer, Chief Financial Officer, President, Executive
Vice Presidents, Senior Vice Presidents or any other officers designated as
“officers” for purposes of Section 16 of the Securities Act.

Executive Retirement Plans. “Executive Retirement Plans” means, collectively,
this Plan, the SERP, the MIPRP, the EDCP and the Sysco Corporation Canadian
Executive Capital Accumulation Plan, and such other non-qualified deferred
compensation arrangements sponsored by Sysco or a Subsidiary as determined by
the Compensation Committee.





-5-

 

 

--------------------------------------------------------------------------------

 

 

Fair Market Value.  “Fair Market Value” means, with respect to any Investment,
the closing price on the date of reference, or if there were no sales on such
date, then the closing price on the nearest preceding day on which there were
such sales, and in the case of an unlisted security, the mean between the bid
and asked prices on the date of reference, or if no such prices are available
for such date, then the mean between the bid and asked prices on the nearest
preceding day for which such prices are available.  With respect to any
Investment which reports “net asset values” or similar measures of the value of
an ownership interest in the Investment, Fair Market Value shall mean such
closing net asset value on the date of reference, or if no net asset value was
reported on such date, then the net asset value on the nearest preceding day on
which such net asset value was reported.  For any Investment not described in
the preceding sentences, Fair Market Value shall mean the value of the
Investment as determined by the Administrative Committee in its reasonable
judgment on a consistent basis, based upon such available and relevant
information as the Administrative Committee determines to be appropriate.

Fiscal Year.  “Fiscal Year” means the fiscal year of Sysco. Sysco has a 52/53
week fiscal year beginning on the Sunday next following the Saturday closest to
June 30th of each calendar year.

Frozen Participant. “Frozen Participant” shall have the meaning set forth in
Section 2.2.

In-Service Account.  “In-Service Account” means a separate recordkeeping account
under a Participant’s Account that is created when a Participant elects an
In-Service Distribution Date with respect to amounts deferred hereunder.

In-Service Distribution.  “In-Service Distribution” means a payment to the
Participant following the occurrence of an In-Service Distribution Date of the
amount represented by the balance in the In-Service Account with respect to such
In-Service Distribution Date.

In-Service Distribution Date.  “In-Service Distribution Date” means March 1st of
the calendar year selected by the Participant during which the Participant’s
applicable In-Service Account shall be paid.

In-Service Distribution Election.  “In-Service Distribution Election” shall have
the meaning set forth in Section 7.6(a)(ii).

Installment Distribution Option. “Installment Distribution Option” shall have
the meaning set forth in Section 7.6(c)(i).

Investment.  “Investment” means the options set forth in Exhibit “A” attached
hereto, as the same may be amended from time to time by the Administrative
Committee in its sole and absolute discretion.

Lump Sum Distribution Option.  “Lump Sum Distribution Option” shall have the
meaning set forth in Section 7.6(c)(ii).





-6-

 

 

--------------------------------------------------------------------------------

 

 

Management Incentive Plan.  “Management Incentive Plan” means the Sysco
Corporation 2009 Management Incentive Plan, as it may be amended from time to
time, any successor plan, and, at the discretion of the Compensation Committee,
any other management incentive plan of Sysco.

MIP Participation. “MIP Participation” shall have the meaning set forth in
Section 4.1(g).

MIPRP. “MIPRP” means the Amended and Restated Sysco Corporation MIP Retirement
Program set forth in Appendix I to the Amended and Restated Sysco Corporation
Supplemental Executive Retirement Plan, as it may be amended from time to time.

MIPRP Transition Contribution. “MIPRP Transition Contribution” shall have the
meaning set forth in Section 4.6(a).

Moody’s.  “Moody’s” means a hypothetical investment with a per annum investment
return, for a Plan Year, equal to the monthly average of the Moody’s Average
Corporate Bond Yield (determined by dividing the sum of the Corporate Bond Yield
Averages for each month, as published in Moody’s Bond Survey, by the number of
months in the applicable calculation period) for either the (i) six-month period
ending on October 31st of the calendar year preceding the Plan Year or (ii) the
twelve-month period ending on October 31st of the calendar year preceding the
Plan Year, whichever produces the higher rate. Moody’s shall be re-determined
annually as of November 1st of the calendar year prior to the Plan Year for
which such rate shall be effective. Moody’s shall be effective as of January 1st
of the Plan Year and shall remain in effect for the entire Plan Year. Earnings
on the portion of a Participant’s Account invested in Moody’s shall be
compounded annually, but credited on a daily basis.

Nonelective Contribution.  “Nonelective Contribution” shall have the meaning set
forth in Section 4.3.

Participant.  “Participant” means an employee of a Company who becomes eligible
for or is participating in the Plan, and any other current or former employee of
Sysco or a Subsidiary who has an Account in the Deferred Compensation Ledger.

Pension Plan.  “Pension Plan” means the Sysco Corporation Retirement Plan, a
defined benefit plan qualified under Section 401(a) of the Code, as it may be
amended from time to time, any successor plan, and, at the discretion of the
Compensation Committee, any other similar plan of Sysco.

Pension Transition Contribution. “Pension Transition Contribution” shall have
the meaning set forth in Section 4.4. 

Performance Based Compensation.  “Performance Based Compensation” means
compensation that is based on services performed over a period of at least
twelve (12) months to the extent it is contingent on satisfaction of
pre-established performance criteria and not readily ascertainable at the time
of the Participant’s deferral election, as determined by the Administrative
Committee in accordance with Section 409A.





-7-

 

 

--------------------------------------------------------------------------------

 

 

Plan.  “Plan” means the Amended and Restated Sysco Corporation Management
Savings Plan, as set forth in this document as it may be amended from time to
time.

Plan Year.  “Plan Year” means the calendar year.

Retirement. “Retirement” means a Separation from Service by a Participant from
Sysco and its  Subsidiaries for any reason other than death or Disability on or
after the earlier of (A) the date the Participant attains age sixty-five (65),
or (B) the date that the Participant has attained age fifty-five (55) and has at
least ten (10) years of Sysco Service.

Salary Compensation. “Salary Compensation” means any base salary which is
otherwise payable to a Participant in cash by the Company in any Plan Year or
deferred by the Participant under any of the following: (i) the 401(k) Plan,
(ii) the Section 125 Cafeteria Plan, (iii) this Plan; and (iv) the
EDCP.  Notwithstanding the foregoing, any base salary paid or payable to a
Participant with respect to services performed in those foreign jurisdiction(s)
determined by the Administrative Committee and set forth on Exhibit “B”,
attached hereto, shall, to the extent determined by the Administrative
Committee, be excluded from the definition of Salary Compensation (any such
exclusion shall be determined on the basis of the number of days such
Participant performed services in such foreign jurisdiction, including Canada);
provided that, for purposes of determining the amount of Salary Compensation
that is subject to a Salary Deferral Election, only compensation with respect to
services performed in those foreign jurisdictions set forth on Exhibit “B”,
attached hereto, prior to the time such Salary Deferral Election becomes
irrevocable shall be excluded. 

Salary Deferral.  “Salary Deferral” shall have the meaning set forth in
Section 3.1.

Salary Deferral Election.  “Salary Deferral Election” shall have the meaning set
forth in Section 3.1.

Section 125 Cafeteria Plan.  “Section 125 Cafeteria Plan” means the Sysco
Corporation Pretax Premium and Reimbursement Account Plan, a “cafeteria plan”
qualified under Section 125 of the Code, any successor plan thereto and any
other such plan maintained by Sysco or a Subsidiary.

Section 409A.  “Section 409A” means Section 409A of the Code. References herein
to “Section 409A” shall also include any regulatory and other interpretive
guidance promulgated by the Treasury Department, including the Treasury
Regulations, or the Internal Revenue Service under Section 409A of the Code.

Securities Act.  “Securities Act” means the Securities Exchange Act of 1934, as
amended from time to time.

Separation from Service.  “Separation from Service” means a “separation from
service” within the meaning of Section 409A. A Participant shall be presumed to
have experienced a “separation from service” as a result of a termination of
employment if the level of bona fide services performed by the Participant for
Sysco or a Subsidiary decreases to a level equal to twenty-five percent (25%) or
less of the average level of services performed by the



-8-

 

 

--------------------------------------------------------------------------------

 

 

Participant during the immediately preceding thirty-six (36) month period,
taking into account any periods of performance excluded by the Treasury
Regulations.

SERP.            “SERP” means the Amended and Restated Sysco Corporation
Supplemental Executive Retirement Plan, as it may be amended from time to time,
any successor plan, and, at the discretion of the Compensation Committee, any
other similar plan of Sysco.

SERP Transition Contribution. “SERP Transition Contribution” shall have the
meaning set forth in Section 4.5.

Specified Employee.  “Specified Employee” means a “specified employee” as
defined in Section 409A(a)(2)(B)(i) of the Code. By way of clarification,
“specified employee” means a “key employee” (as defined in Section 416(i) of the
Code, disregarding Section 416(i)(5) of the Code) of the Company.  A Participant
shall be treated as a key employee if the Participant meets the requirements of
Section 416(i)(1)(A)(i), (ii), or (iii) (applied in accordance with the Treasury
Regulations thereunder and disregarding Section 416(i)(5) of the Code) at any
time during the twelve (12) month period ending on an Identification Date.  If a
Participant is a key employee as of an Identification Date, the Participant
shall be treated as a Specified Employee for the twelve (12) month period
beginning on the first day of the fourth month following such Identification
Date.  For purposes of any “Specified Employee” determination hereunder, the
“Identification Date” shall mean the last day of the Plan Year. The
Administrative Committee may in its discretion amend the Plan to change the
Identification Date, provided that any change to the Plan’s Identification Date
shall not take effect for at least twelve (12) months after the date of the Plan
amendment authorizing such change.

Subsidiary. “Subsidiary” means (a) any corporation which is a member of a
“controlled group of corporations” which includes Sysco, as defined in Code
Section 414(b), (b) any trade or business under “common control” with Sysco, as
defined in Code Section 414(c), (c) any organization which is a member of an
“affiliated service group” which includes Sysco, as defined in Code Section
414(m), (d) any other entity required to be aggregated with Sysco pursuant to
Code Section 414(o), and (e) any other organization or employment location
designated as a “Subsidiary” by resolution of the Board of Directors or by the
Administrative Committee for purposes of this Plan.

Sysco.  “Sysco” means Sysco Corporation, the sponsor of this Plan.

Sysco Service.  “Sysco Service” means service with Sysco or a Subsidiary for
which the Participant is awarded “Active Service” for vesting purposes under the
401(k) Plan or would be awarded “Active Service” for vesting purposes under the
401(k) Plan if the Participant participated in the 401(k) Plan. For ease of
reference, “Active Service” under the 401(k) Plan generally includes
pre-acquisition service.

Termination.  “Termination” means a Separation from Service from Sysco and its
Subsidiaries, voluntarily or involuntarily, for any reason other than
Retirement, death or Disability.





-9-

 

 

--------------------------------------------------------------------------------

 

 

Termination/Retirement Account.  “Termination/Retirement Account” means that
portion of a Participant’s Account that has not been allocated to In-Service
Accounts.

Treasury Regulations.  “Treasury Regulations” means the Federal Income Tax
Regulations, and to the extent applicable any Temporary or Proposed Regulations,
promulgated under the Code, as such regulations may be amended from time to time
(including corresponding provisions of succeeding regulations).

Trust. “Trust” means the trust established pursuant to the Trust Agreement.

Trust Agreement. “Trust Agreement” means the Third Amended and Restated Grantor
Trust under the Sysco Corporation Executive Deferred Compensation Plan, as it
may be further amended and/or restated from time to time.

Trustee. “Trustee” means the trustee as defined in the Trust Agreement.

Total Payments. “Total Payments” means all payments or benefits, including any
accelerated vesting or payment of such benefits, received or to be received by a
Participant in connection with a “change of control” (within the meaning of
Section 280G of the Code) of Sysco under the terms of the Executive Retirement
Plans or any other non-qualified deferred compensation arrangement sponsored by
Sysco or any Subsidiary (or any company for which the Participant worked that
was acquired by Sysco or a Subsidiary) and in connection with a change of
control of Sysco under the terms of any stock incentive plan, mid-term or
long-term incentive cash plan, or any other plan, arrangement or agreement with
the Company, its successors, any person whose actions result in a change of
control or any person affiliated with the Company or who, as a result of the
completion of transactions causing a change of control, become affiliated with
the Company within the meaning of Section 1504 of the Code, taken collectively.

Unforeseeable Emergency.  “Unforeseeable Emergency” shall have the meaning set
forth in Section 7.9.





-10-

 

 

--------------------------------------------------------------------------------

 

 

ARTICLE II

ELIGIBILITY AND FROZEN PARTICIPANTS

2.1            Eligibility.  All participants in the Management Incentive Plan
other than those participants in the Management Incentive Plan who are employed
by a Subsidiary with operations primarily in those foreign jurisdiction(s)
determined by the Administrative Committee and set forth in Exhibit “B”,
attached hereto, shall be eligible to participate in this Plan.  The
Compensation Committee, Sysco’s Chief Executive Officer, or Sysco’s Chief
Operating Officer also shall have the discretion to designate any employee of
Sysco or a Subsidiary, other than an employee of a Subsidiary with operations
primarily in those foreign jurisdiction(s) determined by the Administrative
Committee and set forth in Exhibit “B”, attached hereto, who is part of “a
select group of management or highly compensated employees” within the meaning
of Sections 201, 301, and 401 of ERISA, as eligible to participate in this Plan.
However, the Compensation Committee, Sysco’s Chief Executive Officer, or Sysco’s
Chief Operating Officer, retains the right to establish such additional
eligibility requirements for participation in this Plan as it/he may determine
is appropriate or necessary from time to time and has the right to determine, in
its/his sole discretion, that any one or more persons who meet the eligibility
requirements shall not be eligible to participate for one or more Plan Years
beginning after the date they are notified of this decision by the
Administrative Committee.

2.2            Frozen Participants.  An Active Participant shall have his
participation frozen (a “Frozen Participant”) as of the earliest of the date (i)
he ceases to be a participant in the Management Incentive Plan or otherwise
fails to meet the eligibility requirements established by the Compensation
Committee, Sysco’s Chief Executive Officer, or Sysco’s Chief Operating Officer
under the second sentence of Section 2.1, (ii)  he transfers from the Company to
a non-participating Subsidiary, including a Subsidiary with operations primarily
in those foreign jurisdiction(s) determined by the Administrative Committee and
set forth in Exhibit “B”, attached hereto, or otherwise becomes employed by a
non-participating Subsidiary by reason of Section 9.2, or (iii) the Compensation
Committee, Sysco’s Chief Executive Officer, or Sysco’s Chief Operating Officer
exercises its/his discretion under the last sentence of Section 2.1 to exclude
such Participant from participating in the Plan. A Frozen Participant’s Deferral
Elections for the Fiscal Year (for Bonus Deferrals) or the Plan Year (for Salary
Deferrals) shall remain in effect until the end of the Fiscal Year or Plan Year,
as applicable, in which such Participant becomes a Frozen Participant.  A Frozen
Participant shall not be eligible to make Deferral Elections until such time as
he again becomes eligible to participate in the Plan, at which time any
subsequent Deferral Elections shall be subject to the rules of Sections 3.1 or
3.2, as applicable.

2.3            Benefits Upon Re-employment.  If a Participant, who as a result
of his Disability, Retirement or Termination is receiving or is eligible to
receive a distribution of his Account pursuant to Sections 7.2, 7.3, or 7.4, is
subsequently re-employed by the Company, distributions shall commence as
provided in Sections 7.2, 7.3, or 7.4 without regard to his re-employment, or in
the case of a Participant receiving installment payments pursuant to Sections
7.2 or 7.3 as of his re-employment date, such payments shall continue
unchanged.  A separate Account



-11-

 

 

--------------------------------------------------------------------------------

 

 

shall be established by the Administrative Committee to account for Deferrals
and Company Contributions credited on behalf of the Participant, if any,
following such Participant’s re-employment.





-12-

 

 

--------------------------------------------------------------------------------

 

 

ARTICLE III 

 

PARTICIPANT DEFERRALS

 

3.1            Salary Deferral Election.   For calendar years commencing on or
after January 1, 2013, a Participant may elect to defer under this Plan up to
fifty percent (50%) of the Salary Compensation otherwise payable to the
Participant by the Company for a Plan Year (each such election, a “Salary
Deferral Election”), which percentage shall be designated by the Participant
pursuant to such form (which may be electronic) as approved by the
Administrative Committee for this purpose (any such amount so deferred, a
“Salary Deferral”). To make a Salary Deferral Election, a Participant must
complete, execute and file with the Administrative Committee a Salary Deferral
Election form within the applicable deadlines set forth below.  A Salary
Deferral Election shall apply only with respect to the Plan Year, or portion
thereof, specified in the Salary Deferral Election form, and, except as provided
in Section 3.4 hereof, shall be irrevocable after the applicable deadline for
making a Salary Deferral Election for such Plan Year.

(a)                    In General.  To be effective, a Salary Deferral Election
form must be received by the Administrative Committee within the period
established by the Administrative Committee for a given Plan Year; provided that
such period ends on or before December 31st of the calendar year prior to the
Plan Year for which the Salary Deferral Election is to be effective.  If the
Administrative Committee fails to receive a Salary Deferral Election form from a
Participant during the period established by the Administrative Committee for
such Plan Year, the Participant shall be deemed to have elected not to make a
Salary Deferral Election for that Plan Year. Notwithstanding the foregoing, if a
Participant is frozen on or before the date a Salary Deferral Election becomes
irrevocable for the applicable Plan Year, such Participant shall be deemed to
have elected not to make a Salary Deferral Election for that Plan Year.

(b)                    Election for First Year as Participant.  Notwithstanding
the provisions of Section 3.1(a), and unless otherwise determined by the
Administrative Committee, in the Plan Year in which a Participant first becomes
eligible to participate in the Plan, the Participant may make a Salary Deferral
Election with respect to as much as fifty percent (50%) of such Participant’s
Salary Compensation beginning with the payroll period next following the receipt
by the Administrative Committee of the Participant’s Salary Deferral Election
form; provided that such Salary Deferral Election form is received by the
Administrative Committee prior to the 31st day following the Participant’s
Eligibility Date. If the Administrative Committee does not receive such
Participant’s Salary Deferral Election prior to the 31st day following the
Participant’s Eligibility Date, the Participant shall be deemed to have elected
not to make a Salary Deferral Election for such Plan Year. Salary Deferral
Elections by such a Participant for succeeding Plan Years shall otherwise be
made in accordance with the provisions of Section 3.1(a).

3.2            Bonus Deferral Election.  For Bonuses awarded for Fiscal Years
commencing on or after June 30, 2013, a Participant may elect to defer what
percentage, if any, of his Bonus otherwise payable to the Participant by the
Company for a Fiscal Year (each such election, a “Bonus Deferral Election”),
which percentage shall be designated by the Participant pursuant to such form
(which may be electronic) as approved by the Administrative



-13-

 

 

--------------------------------------------------------------------------------

 

 

Committee for this purpose (any such amount so deferred, a “Bonus Deferral”). To
be eligible to make a Bonus Deferral Election for a given Fiscal Year, a
Participant must be a participant in the Management Incentive Plan on the first
day of the Fiscal Year to which such Bonus Deferral Election relates. To make a
Bonus Deferral Election, a Participant must complete, execute and file with the
Administrative Committee a Bonus Deferral Election form within the applicable
deadlines set forth below.  A Bonus Deferral Election shall apply only with
respect to the Fiscal Year specified in the Bonus Deferral Election form, and
except as provided in Section 3.4 hereof, shall be irrevocable after the
applicable deadline for making a Bonus Deferral Election for such Fiscal Year. 

(a)                    In General. To be effective, a Participant’s Bonus
Deferral Election form must be received by the Administrative Committee within
the period established by the Administrative Committee for a given Fiscal Year,
provided that such period ends no later than the following times: (i) with
respect to the portion of the Bonus, if any, that qualifies as Performance Based
Compensation (as applied on a Participant-by-Participant basis), the date that
is six (6) months before the end of the Fiscal Year with respect to which such
Bonus is payable; or
(ii) with respect to the portion of the Bonus,  if any, that does not qualify as
Performance Based Compensation, the last day of the Fiscal Year immediately
preceding the Fiscal Year with respect to which such Bonus is payable.  If the
Administrative Committee does not receive a Participant’s Bonus Deferral
Election form within the period established for such purpose by the
Administrative Committee for such Fiscal Year, the Participant shall be deemed
to have elected not to make a Bonus Deferral Election with respect to all or a
portion of such Bonus for that Fiscal Year.

(b)                    Performance Based Compensation. If Bonus Deferral
Elections are made during the period described in Section 3.2(a)(i), only that
portion of the Bonus that the Administrative Committee determines is Performance
Based Compensation (on a participant by participant basis) shall be eligible for
deferral under this Plan.

3.3            Additional Rules and Procedures.  The Administrative Committee
shall have the discretion to adopt such additional rules and procedures
applicable to Salary Deferral Elections and/or Bonus Deferral Elections that the
Administrative Committee determines are necessary. By way of amplification and
not limitation, the Administrative Committee may require a Participant to pay or
provide for payment of cash to the Company, and/or take such other actions
determined to be necessary where, as a result of a Participant’s Salary Deferral
Election and/or Bonus Deferral Election, the compensation payable to a
Participant currently is less than such Participant’s regular payroll
withholding amounts and other obligations. In addition, the Administrative
Committee may establish such rules and procedures applicable to those otherwise
eligible employees who transfer to a U.S. Subsidiary from a Subsidiary with
operations primarily in those foreign jurisdiction(s) set forth on Exhibit “B”,
attached hereto. Notwithstanding the foregoing, only the Compensation Committee
shall have the authority to limit the amount of Salary Compensation and/or Bonus
deferred by a Participant under this Plan for any Plan Year (for Salary Deferral
Elections) or Fiscal Year (for Bonus Deferral Elections).





-14-

 

 

--------------------------------------------------------------------------------

 

 

3.4            Cancellation of Deferral Elections upon the Occurrence of an
Unforeseeable Emergency.  Notwithstanding anything to the contrary contained
herein, if a Participant requests a hardship withdrawal pursuant to Section 7.9,
and the Administrative Committee determines that such Participant has suffered
an Unforeseeable Emergency, the Participant may elect to cancel such
Participant’s Deferral Elections in effect for such Plan Year or Fiscal Year.
Such election shall be made in writing by the Participant in such form as the
Administrative Committee determines from time to time. In addition, if a
Participant receives a hardship distribution under the 401(k) Plan, all Deferral
Elections in effect for the Plan Year or Fiscal Year, as the case may be, in
which such hardship distribution is made shall be cancelled, and such
Participant may not make additional Deferral Elections for at least six (6)
months following the receipt of such hardship distribution. Any subsequent
Deferral Elections shall be subject to the rules of Sections 3.1 or 3.2, as
applicable.





-15-

 

 

--------------------------------------------------------------------------------

 

 

ARTICLE IV

COMPANY CONTRIBUTIONS

4.1            Definitions.  The following definitions are used in this Article
IV:

(a)                    401(k) Match. “401(k) Match” means the amount contributed
as an “Employer Matching Contribution” to the Participant’s “Employer Matching
Contribution Account” under the 401(k) Plan for the Plan Year.

(b)                    401(k) Nonelective Contribution. “401(k) Nonelective
Contribution” means the amount contributed as an “Employer Nonelective
Contribution” to the Participant’s “Employer Nonelective Contribution Account”
under the 401(k) Plan for the Plan Year.

(c)                    401(k) Pension Transition Contribution. “401(k) Pension
Transition Contribution” means the amount contributed as an “Employer Transition
Contribution” to the Participant’s “Employer Transition Contribution Account”
under the 401(k) Plan for the Plan Year.

(d)                    401(k) Plan Deferrals. “401(k) Plan Deferrals” means the
amount contributed under the 401(k) Plan pursuant to a participant’s salary
deferral agreement under the 401(k) Plan for a Plan Year, if any.

(e)                    “Combined Deferral Percentage” means, for each Plan Year,
the lesser of (i) five percent (5%), or (ii) the percentage determined as
follows:

(i)                                the sum of (A) the Deferrals credited to a
Participant’s Account for the Plan Year, (B) the Participant’s 401(k) Plan
Deferrals for the Plan Year, and (C) with respect to the Plan Year commencing on
January 1, 2013, the “Deferrals” (as such term is defined in the EDCP) credited
to the Participant account in the EDCP for such Plan Year, if any, divided  by

(ii)                               the Participant’s Eligible Pay for the Plan
Year.

(f)                    “Eligible Pay” means the following:

(i)                                With respect to any Plan Year commencing on
or after January 1, 2013, the sum of the Participant’s

(A)                                            Salary Compensation for the
applicable Plan Year; and

(B)                                            Bonus earned by the Participant
with respect to services performed during the Fiscal Year ending in such Plan
Year, without regard to whether or not such Bonus was deferred under this Plan
or any other plan sponsored by Sysco or a Subsidiary.





-16-

 

 

--------------------------------------------------------------------------------

 

 

(ii)                               Notwithstanding the foregoing, Eligible Pay
shall be disregarded, as applicable, for periods of service during which the
Participant was a Frozen Participant.

(g)                    “MIP Participation” means a Participant’s “MIP
Participation” (as defined in the SERP) under the SERP as of June 29, 2013,
unless otherwise specified herein.

4.2            Company Match                        .  For each Plan Year
commencing on or after January 1, 2013, the Company shall award to each
Participant who is either (i) employed by the Company on the last day of the
applicable Plan Year, or (ii) terminates employment with the Company during the
applicable Plan Year by reason of death, Disability, or Retirement, a match (the
“Company Match”) equal to the excess, if any, of:

(i)                                the product of (A) fifty percent (50%) of the
Participant’s Combined Deferral Percentage for the Plan Year, and (B) the
Participant’s Eligible Pay for the Plan Year, over

(ii)                               the sum of (A) the Participant’s 401(k) Match
for the Plan Year, and (B) with respect to the Plan Year commencing on January
1, 2013, the “Company Match” (as such term is defined in the EDCP) credited to
the Participant’s account in the EDCP, if any. 

4.3            Nonelective Contribution            .  For each Plan Year
commencing on or after January 1, 2013, the Company shall award each Participant
who is employed by the Company at any time during the applicable Plan Year with
a contribution (the “Nonelective Contribution”) equal to the excess, if any, of:

(i)                                three percent (3%) of the Participant’s
Eligible Pay for the Plan Year, over

(ii)                               the Participant’s 401(k) Nonelective
Contribution for the Plan Year.

4.4            Pension Transition Contribution. 

(a)                    Subject to Section 4.4(c), for each Plan Year during the
period commencing on January 1, 2013 and ending December 31, 2022, the Company
shall award each eligible Participant (as determined under Section 4.4(b)) who
is either (i) employed by the Company on the last day of the applicable Plan
Year, or
(ii) terminates employment with the Company during the applicable Plan Year by
reason of death, Disability, or Retirement, with a contribution (the “Pension
Transition Contribution”) equal to the excess, if any, of:

(i)                                three percent (3%) of the Participant’s
Eligible Pay for the Plan Year, over

(ii)                               the Participant’s 401(k) Pension Transition
Contribution for the Plan Year.

(b)                    A Participant shall be eligible to receive a Pension
Transition Contribution pursuant to this Section 3.5 if as of December 31, 2012,
the Participant was (i) accruing benefits under the Pension Plan, and (ii) at
least age fifty (50) with fifteen (15) or more years of Sysco Service. 





-17-

 

 

--------------------------------------------------------------------------------

 

 

(c)                    Notwithstanding the foregoing, if an otherwise eligible
Participant terminates employment with the Company and is subsequently
re-employed by the Company, such Participant shall not be eligible to receive a
Pension Transition Contribution for any Plan Year (or portion thereof) following
such Participant’s re-employment.

4.5            SERP Transition Contribution.

(a)                    Subject to Section 4.5(d), for each Plan Year during the
applicable SERP Transition Period (as defined in Section 4.5(c)), the Company
shall award an eligible Participant (as determined under Section 4.5(b)) who is
either (i) employed by the Company on the last day of the applicable Plan Year,
or (ii) terminates employment with the Company during the applicable Plan Year
by reason of death, Disability, or Retirement, with a contribution (the “SERP
Transition Contribution”) equal to the product of (i) the Participant’s Eligible
Pay for the Plan Year; and (ii) the SERP Transition Contribution Percentage
determined, as of June 29, 2013, as follows:

Years of MIP Participation

Age plus Years of MIP Participation

Years of Sysco Service

SERP Transition Contribution Percentage

 

≥ 70

 


0.0% 

> 10

≥ 60 but < 70

> 20


2.5% 

≤ 10

≥ 60 but < 70

> 20


5.0% 

> 10

< 60

> 20


5.0% 

> 10

≥ 60 but < 70

≤ 20


7.5% 

≤ 10

< 60

> 20


7.5% 

Any

< 60

≤ 20


10.0% 

≤ 10

≥ 60 but < 70

≤ 20


10.0% 

 

(b)                    A Participant shall be eligible to receive a SERP
Transition Contribution if the Participant was an “Active Participant” (as such
term is defined in the SERP) under the SERP as of June 29, 2013.

(c)                    A Participant’s SERP transition period shall be the
period commencing January 1, 2013 and ending on earlier of (i) December 31,
2022, or (ii) December 31 of the first Plan Year in which the Participant would
satisfy one of the following conditions (the “SERP Transition Period”), based on
an assumption of continued MIP Participation and Sysco Service (excluding
pre-acquisition service):

(A)

the Plan Year in which the Participant is at least age 65 and has at least 10
years of Sysco Service (excluding pre-acquisition service);

(B)

the Plan Year in which the Participant is at least age 62 and has (x) at least
15 years of MIP Participation, and (y) at least 25 years of Sysco Service
(excluding pre-acquisition service); or



-18-

 

 

--------------------------------------------------------------------------------

 

 

(C)

the Plan Year in which the Participant (x) is at least age 55, (y) has  at least
15 years of MIP Participation, and (z) the Participant’s full years of age plus
full years of MIP Participation is at least 80.

(d)                    Notwithstanding the foregoing, if an otherwise eligible
Participant terminates employment with the Company and is subsequently
re-employed by the Company, such Participant shall not be eligible to receive a
SERP Transition Contribution for any Plan Year (or portion thereof) following
such Participant’s re-employment.

4.6            MIPRP Transition Contribution. 

(a)                    Subject to Section 4.6(c), for each Plan Year during the
period commencing on January 1, 2013 and ending on December 31, 2017, the
Company shall award each eligible Participant (as determined under Section
4.6(b)) who is either (i) employed by the Company on the last day of the
applicable Plan Year, or
(ii) terminates employment with the Company during the applicable Plan Year by
reason of death, Disability, or Retirement, a contribution (the “MIPRP
Transition Contribution”) equal to five percent (5%) of the Participant’s
Eligible Pay for the Plan Year.

(b)                    A Participant shall be eligible to receive a MIPRP
Transition Contribution if the Participant was an “Active Participant” (as such
term is defined in the MIPRP) under the MIPRP as of December 31, 2012.

(c)                    Notwithstanding the foregoing, if an otherwise eligible
Participant terminates employment with the Company and is subsequently
re-employed by the Company, such Participant shall not be eligible to receive a
MIPRP Transition Contribution for any Plan Year (or portion thereof) following
such Participant’s re-employment.

4.7            Discretionary Company Contributions.  Notwithstanding anything to
the contrary contained herein, the Company, may, pursuant to a written agreement
approved by the Compensation Committee, cause the Company to credit additional
contributions to a Participant’s Account. Any discretionary Company
contributions made pursuant to this Section 4.7 shall be credited to a
Participant’s Termination/Retirement Account and shall be paid at the earliest
to occur of a Participant’s death, Disability, Retirement or Termination. The
written agreement shall expressly provide the vesting schedule for such
discretionary contributions.

 





-19-

 

 

--------------------------------------------------------------------------------

 

 

ARTICLE V

ACCOUNT

5.1            Establishing a Participant’s Account.  The Administrative
Committee shall establish and maintain an Account for each Participant in a
Deferred Compensation Ledger.  Each Account shall reflect the entire interest of
the Participant in the Plan.

5.2            Credit of the Participant’s Deferrals.  The Participant’s Account
shall be credited with Deferrals, on the same day on which cash compensation
would otherwise have been paid to a Participant, with a dollar amount equal to
the total amount by which the Participant’s cash compensation was reduced in
accordance with the Participant’s Deferral Election.

5.3            Credit of the Company Contributions.  The Administrative
Committee shall determine the amount of the Company Contributions for each
Participant as soon as administratively practicable after the end of the
applicable Plan Year, and shall credit these amounts to the Participant’s
Termination/Retirement Account as of January 31st of the calendar year following
the Plan Year to which such Company Contributions relate.

5.4            Deemed Investment of Deferrals and Company
Contributions            .  The credit balance of the Deferrals and Company
Contributions in the Participant’s Account shall be deemed invested and
reinvested from time to time in such Investments as shall be designated by the
Participant in accordance with this Section 5.4; provided, however, the
designation of investment provisions set forth in this Section 5.4 shall not be
available for Company Contributions (or, if applicable, any portion thereof)
until the January 1st following the date the Company Contribution vests (or, if
applicable, any portion thereof) pursuant to Section 6.2 or 6.3.  Until such
time, Company Contributions shall be deemed to be invested in the Default
Investment, and, after such time, shall continue to be deemed invested in the
Default Investment until such time as the Participant changes his Investments
with respect to such Company Contributions pursuant to this Section 5.4.    

(a)                    Upon commencement of participation in the Plan, each
Participant shall make a designation of the Investments in which the Deferrals
in such Participant’s Account will be deemed invested.  The Investments
designated by a Participant shall be deemed to have been purchased on the date
on which the Deferrals are credited to the Participant’s Account, or if such day
is not a Business Day, on the first Business Day following such date.  The
Investments designated with respect to Company Contributions shall be deemed to
have been purchased on the date on which the Participant affirmatively
designates the Investments in which the Company Contributions will be deemed
invested or if such day is not a Business Day, on the first Business Day
following such date. If a Participant has not made a designation of Investments
in which such Participant’s Deferrals and Company Contributions will be deemed
invested, the credit balance of the Deferrals and Company Contributions in the
Participant’s Account shall be deemed to be invested in the Default Investment.





-20-

 

 

--------------------------------------------------------------------------------

 

 

(b)                    At such times and under such procedures as the
Administrative Committee shall designate, and subject to the first sentence of
Section 5.4, each Participant shall have the right to (i) change the existing
Investments in which the Deferrals and Company Contributions in such
Participant’s Account are deemed invested by treating a portion of such
Investments as having been sold and the new Investments purchased (i.e., an
Investment transfer), and (ii) change the Investments which are deemed purchased
with future Deferrals and Company Contributions credited to the Participant’s
Account.

(c)                    In the case of any deemed purchase of an Investment, the
Participant’s Account shall be decreased by a dollar amount equal to the number
of units of such Investment treated as purchased multiplied by the per unit net
asset value of such Investment as of such date or, if such date is not a
Business Day, on the first Business Day following such date, and shall be
increased by the number of units of such Investment treated as purchased.  In
the case of any deemed sale of an Investment, the Participant’s Account shall be
decreased by the number of units of such Investment treated as sold, and shall
be increased by a dollar amount equal to the number of units of such Investment
treated as sold multiplied by the net asset value of such Investment as of such
date or, if such date is not a Business Day, on the first Business Day following
such date. 

(d)                    In no event shall the Company be under any obligation, as
a result of any designation of Investments made by Participants, to acquire any
Investment assets, it being intended that the designation of any Investment
shall only affect the determination of the amounts ultimately paid to a
Participant.

(e)                    In determining the amounts of all debits and credits to
the Participant’s Account, the Administrative Committee shall exercise its
reasonable best judgment, and all such determinations (in the absence of bad
faith) shall be binding upon all Participants and their Beneficiaries.  If an
error is discovered in the Participant’s Account, the Administrative Committee,
in its sole and absolute discretion, shall cause appropriate, equitable
adjustments to be made as soon as administratively practicable following the
discovery of such error or omission. 

(f)                    Earnings will be credited on the portion of the
Participant’s Account attributable to Deferrals and Company Contributions
invested (or deemed invested) by a Participant in the Default Investment at the
per annum investment return of Moody’s.

5.5            Procedure to Credit Earnings Upon Death of a Participant.   Upon
the death of the Participant, the deemed Investments, other than amounts
invested in the Default Investment, shall be treated as sold and the
Participant’s Account credited with a dollar value in accordance with Section
5.4(c) and invested in the Default Investment.  The Participant’s Account shall
continue to be deemed invested in the Default Investment until the final
distribution has been made to the Participant’s Beneficiary.





-21-

 

 

--------------------------------------------------------------------------------

 

 

ARTICLE VI

 

VESTING

 

6.1            Deferrals.  The amount credited to a Participant’s Account
attributable to Deferrals, adjusted for deemed Investment earnings and losses
pursuant to Section 5.4, shall be 100% vested at all times, except that deemed
Investment earnings attributable to Deferrals shall be subject to forfeiture
under Sections 7.7 and 7.8, and any applicable reduction caused by the
restriction set forth in Section 7.11.

6.2            Company Match            . 

(a)                    Each Company Match, adjusted for deemed Investment
earnings and losses pursuant to Section 5.4, shall vest in accordance with the
following schedule:

 

 

Completed Years of

Sysco Service

Vested

Percentage

Less than 2 years

0%

2 years but less than 3 years

25%

3 years but less than 4 years

50%

4 years but less than 5 years

75%

5 or more years

100%

 

(b)                    Notwithstanding the foregoing, each Company Match,
adjusted for deemed Investment earnings and losses pursuant to Section 5.4,
shall automatically vest on the earliest to occur of (i) the Participant
attaining age 65, (ii) the Participant’s death, (iii) the Participant’s
Disability, or (iv) a Change of Control.

(c)                    Notwithstanding anything to the contrary contained
herein, the Compensation Committee may, within its sole discretion, accelerate
vesting under this Section 6.2 when it determines that specific situations
warrant such action.

6.3            Nonelective Contribution, Pension Transition Contribution, SERP
Transition Contribution, and MIPRP Transition Contribution. The amount credited
to a Participant’s Account attributable to Nonelective Contributions, Pension
Transition Contributions, SERP Transition Contributions, and MIPRP Transition
Contributions, adjusted for deemed Investment earnings and losses pursuant to
Section 5.4, shall be 100% vested at all times.

6.4            Forfeiture of Vested Company Contributions.  Notwithstanding the
vesting provisions set forth in this Article VI, to the extent applicable,
vested Company Contributions, adjusted for deemed Investment earnings
attributable to Company Contributions, shall be subject to forfeiture under
Sections 7.7 and 7.8, and any applicable reduction caused by the restriction set
forth in Section 7.11. 





-22-

 

 

--------------------------------------------------------------------------------

 

 





-23-

 

 

--------------------------------------------------------------------------------

 

 

ARTICLE VII

DISTRIBUTIONS

7.1            Death.  Upon the death of a Participant, the Participant’s
Beneficiary or Beneficiaries shall be paid the balance of the Participant’s
Account pursuant to the distribution option selected by the Participant under
Section 7.6(c).

Each Participant, upon making his initial deferral election, shall file with the
Administrative Committee a designation of one or more Beneficiaries to whom
distributions otherwise due the Participant shall be made in the event of the
Participant’s death prior to the complete distribution of the amount credited to
his Account. The designation shall be effective upon receipt by the
Administrative Committee of a properly executed form approved by the
Administrative Committee for that purpose. The Participant may from time to time
revoke or change any designation of Beneficiary by filing another approved
Beneficiary designation form with the Administrative Committee. If there is no
valid designation of Beneficiary on file with the Administrative Committee at
the time of the Participant’s death, or if all of the Beneficiaries designated
in the last Beneficiary designation have predeceased the Participant or, in the
case of an entity, otherwise ceased to exist, the Beneficiary shall be the
Participant’s spouse, if the spouse survives the Participant, or otherwise the
Participant’s estate.  A Beneficiary who is an individual shall be deemed to
have predeceased the Participant if the Beneficiary dies within thirty (30) days
of the date of the Participant’s death. If any Beneficiary survives the
Participant but dies or, in the case of an entity, otherwise ceases to exist
before receiving all amounts due the Beneficiary from the Participant’s Account,
the balance of the amount which would have been paid to that Beneficiary shall,
unless the Participant’s designation provides otherwise, be distributed to the
individual deceased Beneficiary’s estate or, in the case of an entity, to the
Participant’s spouse, if the spouse survives the Participant, or otherwise to
the Participant’s estate.  Any Beneficiary designation which designates any
person or entity other than the Participant’s spouse must be consented to in
writing by the Participant’s spouse in a form acceptable to the Administrative
Committee in order to be effective.

7.2            Disability.  Upon the Disability of a Participant, the
Participant shall be paid the balance of the Participant’s Account pursuant to
the distribution option selected by the Participant under Section 7.6(c).

7.3            Retirement. Upon the Retirement of a Participant, the Participant
shall be paid the balance of the Participant’s Account pursuant to the
Distribution option selected by the Participant under Section 7.6(c).

7.4            Distributions Upon Termination.  Upon a Participant’s
Termination, the Participant shall be paid the vested portion of the
Participant’s Account pursuant to the Lump Sum Distribution Option.  Any amounts
not vested at the date of the Participant’s Termination shall be forfeited as of
the date of Termination, or the date such amounts are credited to the
Participant’s Account, if later.

7.5            In-Service Distributions.  Each In-Service Distribution shall be
paid in a lump sum on the In-Service Distribution Date, or as soon as
administratively practicable thereafter. Notwithstanding a Participant’s



-24-

 

 

--------------------------------------------------------------------------------

 

 

election to receive an In-Service Distribution of some or all of the
Participant’s Account, if the Participant’s Retirement, Disability, death or
Termination, as applicable, occurs prior to any In-Service Distribution Date(s),
the Participant’s remaining In-Service Account balance(s) (after making any
In-Service Distributions with respect to In-Service Distribution Date(s)
occurring prior to such Participant’s Retirement, death, Disability or
Termination but not otherwise paid) shall be distributed pursuant to the Plan’s
provisions regarding distributions upon Retirement, Disability, death or
Termination, as applicable.

7.6            Distribution Elections.  Each Participant shall have the right to
elect, to revoke, or to change any prior election of the timing of payment or
the form of distribution at the time and under the rules established by the
Administrative Committee, which rules shall include and shall be limited by the
provisions of this Section 7.6. 

(a)                    Initial Distribution Elections.  

(i)                                Death/Disability/Retirement Distribution
Elections. A Participant may elect different forms of distribution, as specified
in Section 7.6(c), with respect to the distribution events described in Sections
7.1 (upon death), 7.2 (upon Disability) and 7.3 (upon Retirement) (a
“Distribution Election”). The initial Distribution Election with respect to a
particular distribution event shall be effective upon receipt, and shall become
irrevocable at such time, if received by the Administrative Committee in proper
form prior to or concurrent with the earlier to occur of (A) the time a
Participant first makes an affirmative Deferral Election under this Plan, or (B)
the last day of the first applicable election period that applies to the
Participant when the Participant first becomes eligible to make an affirmative
Deferral Election under this Plan, if the Participant does not then make an
affirmative Deferral Election. If the Participant fails to make an effective
Distribution Election within the deadline established in this Section 7.6(a)(i),
the Participant shall be conclusively deemed to have elected to receive his
Account pursuant to the Default Distribution Option. All elections of form of
distribution, with respect to such distribution events, made after the deadline
established in this Section 7.6(a)(i) must comply with the rules of Section
7.6(b). 

(ii)                               In-Service Distribution Elections.  In
connection with each Salary Deferral Election and/or Bonus Deferral Election
made for a given Plan Year and/or Fiscal Year, a Participant may elect to
receive such Deferrals, or a specified whole percentage of such Deferrals, in a
lump sum distribution at an In-Service Distribution Date that is at least two
(2) years after the end of the Plan Year in which such Salary Compensation or
Bonus would otherwise have been paid (an “In-Service Distribution Election”).
Except as otherwise required by the Administrative Committee, an In-Service
Distribution Election may be made separately with respect to each Plan Year’s
Salary Deferral and Fiscal Year’s Bonus Deferral, and In-Service Accounts shall
be established accordingly. Any portion of a Deferral that is not credited to an
In-Service Account shall be credited to the Participant’s Termination/Retirement
Account, which credited amounts shall remain credited to the Participant’s
Termination/Retirement Account until such amounts have been distributed to the
Participant or the Participant’s Beneficiary and may not be later credited or
reallocated to an In-Service Account.  





-25-

 

 

--------------------------------------------------------------------------------

 

 

(b)                    Subsequent Elections. Any election, revocation, or change
of election of form of distribution with respect to distributions upon death,
Disability and Retirement that a Participant makes after he first makes an
affirmative Distribution Election under this Plan (or is deemed to make a
Distribution Election under Section 7.6(a)(i)), or change of election of time of
payment with respect to In-Service Distributions (each such election, revocation
and change are referred to collectively herein as a “Subsequent Election”) shall
be effective only if the requirements of this Section 7.6(b) are met. A
Subsequent Election may be submitted to the Administrative Committee from time
to time in the form determined by the Administrative Committee and shall be
effective on the date that is twelve (12) months after the date on which such
Subsequent Election is received by the Administrative Committee. If an event
giving rise to a distribution occurs during the one-year period after a
Subsequent Election is made, or if such Subsequent Election does not meet the
requirements of this Section 7.6(b), distributions under this Plan shall be made
pursuant to the Participant’s last effective election (or deemed election),
revocation, or change with respect to the event giving rise to the distribution.
With respect to payments upon Retirement or upon the occurrence of an In-Service
Distribution Date, (i) the Subsequent Election must be received by the
Administrative Committee in proper form at least one year prior to such
Participant’s Retirement or the occurrence of an In-Service Distribution Date;
and (ii) the first payment pursuant to such Subsequent Election may not be made
within the five-year period commencing on the date such payment would have been
made or commenced under the last effective election, revocation, or change made
by the Participant. 

(c)                    Distribution Options. The distribution options that may
be selected by Participants pursuant to this Section 7.6 are as follows:

(i)                                Installment Distribution Option.  If a
Participant selects the “Installment Distribution Option”, the Participant or
the Participant’s Beneficiaries shall be distributed the amount of the
Participant’s Account in annual installments for a period of up to twenty (20)
years (as selected by the Participant). Amounts distributed pursuant to the
Installment Distribution Option shall be treated as a single payment for
purposes of the Subsequent Election rules set forth in Section 7.6(b).
Installment payments distributed pursuant to the Installment Distribution Option
shall be distributed based on the declining balance of the Participant’s Account
during the applicable payout period. The first installment payment shall
commence as provided under Section 7.6(d), and subsequent installments shall be
paid (and deducted from the Participant’s Account) on April 30th of each
subsequent calendar year. The amount of the first installment payment shall be
the amount of the Participant’s Account as of the date distributions commence
under Section 7.6(d), multiplied by a fraction, the numerator of which is one
(1) and the denominator of which is the total number of remaining installments,
including the current installment, to be paid. The amount of each subsequent
installment payment shall be the amount of the Participant’s Account as of April
15th of the calendar year in which the installment distribution is being made
multiplied by a fraction, the numerator of which is one (1) and the denominator
of which is the total number of remaining installments, including the current
installment, to be paid, with the final installment payment amount being the
remaining balance of the Participant’s Account as of April 15th of the calendar
year in which the final installment distribution is being made.





-26-

 

 

--------------------------------------------------------------------------------

 

 

(ii)                               Lump Sum Distribution Option.  If the
Participant selects the “Lump Sum Distribution Option”, the Participant or the
Participant’s Beneficiaries shall be distributed a lump sum at the time provided
under Section 7.6(d) equal to the amount of the Participant’s Account. Deferrals
and Company Contributions credited to the Participant’s Account after such time,
adjusted for deemed Investment earnings and losses pursuant to Section 5.4
through April 15th of the calendar year in which they are credited, shall be
distributed on April 30th of the calendar year in which they are credited under
Section 5.2 or 5.3. 

(iii)                             Combination Lump Sum and Installment
Distribution Option.  If the Participant selects the “Combination Lump Sum and
Installment Distribution Option”, the Participant’s Account shall be distributed
in part to the Participant or the Participant’s Beneficiaries in a lump sum of a
specified dollar amount (as specified by the Participant), with the balance
distributed in annual installments for a period of up to twenty (20) years (as
selected by the Participant). Amounts distributed pursuant to the Combination
Lump Sum and Installment Distribution Option shall be treated as a single
payment for purposes of the Subsequent Election rules set forth in Section
7.6(b). If a Participant elects to have his Account distributed pursuant to this
Section 7.6(c)(iii), the lump sum payment shall equal the lesser of (i) the
amount specified by the Participant, or (ii) the amount of the Participant’s
Account, and shall be distributed at the time provided under Section 7.6(d).
Installment payments shall be distributed based on the declining balance of the
Participant’s Account during the applicable installment payout
period.  Installment payments shall commence (and be deducted from the
Participant’s Account) on April 30th of the calendar year following the calendar
year in which the lump sum is distributed pursuant to Section 7.6(d), and shall
be paid (and deducted from the Participant’s Account) on April 30th of each
subsequent year. The amount of each installment payment shall be the amount of
the Participant’s Account as of April 15th of the calendar year in which the
installment distribution is being made multiplied by a fraction, the numerator
of which is one (1) and the denominator of which is the total number of
remaining installments, including the current installment, to be paid, with the
final installment payment amount being the remainder of the Participant’s
Account as of April 15th of the calendar year in which the final installment
distribution is being made.

(iv)                               Default Distribution Option. If the
Participant fails to make an affirmative Distribution Election under Section
7.6(a)(i), the Participant shall be conclusively deemed to have elected to
receive the vested balance of such Participant’s Account pursuant to the
Installment Distribution Option over a period of fifteen (15) years (the
“Default Distribution Option”).

(d)                    Commencement of Distributions. Distributions pursuant to
this Section 7.6 shall commence on the last day of the month as soon as
administratively practicable after the event giving rise to the distribution,
but not later than ninety (90) days after the event giving rise to the
distribution; provided, however, that in the case of the death of the
Participant, distributions shall not commence within the thirty (30) day period
following the Participant’s death; provided further, that, in the case of a
Participant who has made a Subsequent Election with respect to distributions
upon Retirement or the occurrence of an In-Service Distribution Date,
distributions upon Retirement or the occurrence of an In-Service Distribution
Date shall not commence earlier than



-27-

 

 

--------------------------------------------------------------------------------

 

 

the time prescribed by Section 7.6(b); provided further, that distributions to a
Specified Employee that result from such Participant’s Retirement or Termination
shall not commence earlier than the date that is six (6) months after such
Specified Employee’s Retirement or Termination from the Company if such earlier
commencement would result in the imposition of tax under Section 409A. If
distributions to a Participant are delayed because of the six-month distribution
delay described in the immediately preceding sentence, such distributions shall
commence on the last day of the month as soon as administratively practicable
following the end of such six-month period, but not later than thirty (30) days
after the end of such six-month period.

7.7            Forfeiture For Cause.  

Forfeiture on Account of Discharge. If the Administrative Committee finds, after
full consideration of the facts presented on behalf of both Sysco (or as
applicable, a Subsidiary) and a Participant, that the Participant was discharged
by Sysco (or as applicable, a Subsidiary) for: (i) fraud, (ii) embezzlement,
(iii) theft, (iv) commission of a felony, (v) proven dishonesty in the course of
his employment by Sysco (or as applicable, a Subsidiary) which damaged Sysco
and/or any of its Subsidiaries, or (vi) disclosing trade secrets of Sysco and/or
any of its Subsidiaries ((i) through (vi) individually and collectively referred
to as a “Forfeiture Event”), the entire amount credited to the Participant’s
Account as of the date of discharge, exclusive of the lesser of (a) the credit
balance of the Participant’s Account attributable to Deferrals of the
Participant, without any adjustments for deemed Investment earnings and losses
pursuant to Section 5.4, or (b) the credit balance of the Participant’s Account
attributable to Deferrals, taking into account the adjustments for deemed
Investment earnings and losses pursuant to Section 5.4, shall be forfeited even
though it may have been previously vested under Article VI. 

Forfeiture after Commencement of Distributions. If the Administrative Committee
finds, after full consideration of the facts presented on behalf of both Sysco
(or as applicable, a Subsidiary) and the Participant, that a Participant who has
begun receiving distributions under this Plan (other than In-Service
Distributions) or has received all distributions such Participant is entitled to
receive under this Plan engaged in a Forfeiture Event during his employment with
Sysco (or as applicable, a Subsidiary) (even though the Participant was not
discharged from Sysco or a Subsidiary for such a Forfeiture Event), the
Participant and/or Participant’s Beneficiaries shall, to the extent determined
by the Administrative Committee, in its sole discretion, (i) forfeit the entire
amount credited to the Participant’s Account exclusive of the lesser of (A) the
credit balance of the Participant’s Account attributable to Deferrals of the
Participant, without any adjustments for deemed Investment earnings and losses
pursuant to Section 5.4, or (B) the credit balance of the Participant’s Account
attributable to Deferrals, taking into account the adjustments for deemed
Investment earnings and losses pursuant to Section 5.4, and/or (ii) repay to the
Company (at such times as determined by the Administrative Committee) amounts
previously distributed to the Participant under this Plan exclusive of amounts
attributable to Deferrals (without any adjustments for deemed Investment
earnings and losses pursuant to Section 5.4) under this Plan, even though such
amounts may have been previously vested under Article VI. For purposes of
determining the portion of the Participant’s Account attributable to Deferrals,
any distributions made to a Participant before the date of



-28-

 

 

--------------------------------------------------------------------------------

 

 

determination (including any In Service Distributions) shall be applied first to
reduce the credit balance of the Participant’s Account attributable to Deferrals
(exclusive of any associated Investment earnings).

Administrative Committee Discretion.  The decision of the Administrative
Committee as to the existence of a Forfeiture Event shall be final.  No decision
of the Administrative Committee shall affect the finality of the discharge of
the Participant by Sysco or a Subsidiary in any manner.

Special Rule for Change of Control. Notwithstanding the above, the forfeiture
and/or repayment obligations created by Sections 7.7(a) and 7.7(b),
respectively, shall not apply to a Participant who: (i) is discharged during the
Fiscal Year in which a Change of Control occurs, or during the next three (3)
succeeding Fiscal Years following the Fiscal Year in which a Change of Control
occurs (the “Change of Control Period”) or (ii) during the Change of Control
Period is determined by the Administrative Committee to have engaged in a
Forfeiture Event, unless a court reviewing the Administrative Committee’s
findings agrees with the Administrative Committee’s determination to apply the
forfeiture. 

7.8            Forfeiture for Competition.   

(a)                    Participant hereby recognizes that the Company would not
be providing the valuable benefits conferred by this Plan but for Participant’s
willingness to provide certain post-employment covenants designed to protect
Sysco and its Subsidiaries’ valuable confidential information, trade secrets and
goodwill, including, without limitation, its valuable customer and supplier
relationships.  By accepting the benefits provided by this Plan, Participant
acknowledges that Participant is engaging in an arms-length transaction of
parties with equal bargaining power, recognizing that Participant may refuse to
accept the benefits provided by this Plan and accordingly refuse to provide the
covenants contained in this Section 7.8 without any impact on Participant’s
continued employment with Sysco (or, as applicable, any Subsidiary).

(b)                    To the extent determined by the Administrative Committee,
in its sole discretion, Participant and/or Participant’s Beneficiaries shall (i)
forfeit the entire amount credited to the Participant’s Account exclusive of the
lesser of (A) the credit balance of the Participant’s Account attributable to
Deferrals of the Participant, without any adjustments for deemed Investment
earnings and losses pursuant to Section 5.4, or (B) the credit balance of the
Participant’s Account attributable to Deferrals, taking into account the
adjustments for deemed Investment earnings and losses pursuant to Section 5.4,
and/or (ii) repay to the Company (at such times as determined by the
Administrative Committee) amounts previously distributed to the Participant
under this Plan exclusive of amounts attributable to Deferrals (without any
adjustments for deemed Investment earnings and losses pursuant to Section 5.4)
under this Plan, if the Administrative Committee finds, after full consideration
of the facts, that Participant, at any time (I) (x) within one (1) year
following the Participant’s last day of employment or (y) following the
Participant’s last day of employment and after the date that a Participant has
begun receiving distributions under this Plan or has received all distributions
such Participant is entitled to receive under this Plan, and (y) and without
written consent of Sysco’s Chief Executive Officer or General Counsel, directly
or indirectly



-29-

 

 

--------------------------------------------------------------------------------

 

 

engages in any of the following acts: (1) provides services (regardless of
whether as a director, officer, employee, consultant or independent contractor)
that are substantially the same as provided to Sysco (or as applicable, any
Subsidiary) to any business that competes with the business of  Sysco (or, if
applicable, any Subsidiary if Participant worked for a Subsidiary as of
Participant’s last day of employment) in any county where Sysco (or as
applicable, any Subsidiary) that employed Participant sold product as of the
date of this Plan, provided that Participant also worked in or had
responsibility over such county or counties at any time during the last
twenty-four (24) months of Participant’s employment with Sysco (or, as
applicable, any Subsidiary); (2) solicits, entices or recruits for any business
that competes with the business of Sysco (or, if applicable, any Subsidiary if
Participant worked for a Subsidiary as of Participant’s last day of employment)
any actual or prospective customer of Sysco (or as applicable, any Subsidiary)
with whom Participant had contact at any time during Participant’s employment;
(3) solicits, entices or recruits any employee of Sysco or any Subsidiary to
leave such employment to join a competing business; or (4) discloses any trade
secret or item of confidential information of Sysco and/or any Subsidiary to a
competing business. For purposes of determining the portion of the Participant’s
Account attributable to Deferrals, any distributions made to a Participant
before the date of determination shall be applied first to reduce the credit
balance of the Participant’s Account attributable to Deferrals (exclusive
of  any associated Investment earnings).

(c)                    Notwithstanding the foregoing, the forfeiture or
repayment obligations created by this Section 7.8 shall not apply to any
Participant whose termination of employment from Sysco or a Subsidiary occurs
during the Change of Control Period. 

7.9            Hardship Withdrawals.  Any Participant may request a hardship
withdrawal to satisfy an “Unforeseeable Emergency.”  No hardship withdrawal can
exceed the lesser of (i) the amount of Deferrals credited to the Participant’s
Account, or (ii) the amount reasonably necessary to satisfy the Unforeseeable
Emergency.  Whether an Unforeseeable Emergency exists and the amount reasonably
needed to satisfy such need shall be determined by the Administrative Committee
based upon the evidence presented by the Participant and the rules established
in this Section 7.9.  If a hardship withdrawal under this Section 7.9 is
approved by the Administrative Committee, it shall be paid within ten (10) days
of the Administrative Committee’s determination.  For purposes of this Plan, an
“Unforeseeable Emergency” means either: (i) a severe financial hardship to the
Participant resulting from an illness or accident of the Participant, the
Participant’s spouse or of a dependent (as defined in Section 152(a) of the
Code) of the Participant, (ii) loss of the Participant’s property due to
casualty, or (iii) other similar extraordinary and unforeseeable circumstance
arising as a result of events beyond the control of the Participant, provided
that in each case the circumstances qualify as an “unforeseeable emergency” for
purposes of Section 409A.  The circumstances that constitute a hardship shall
depend upon the facts of each case, but, in any case, amounts distributed with
respect to an Unforeseeable Emergency shall not exceed the amount necessary to
satisfy such need plus amounts necessary to pay taxes reasonably anticipated as
a result of the distribution, after taking into account the extent to which such
need is or may be relieved:  (a) through reimbursement or compensation by
insurance or otherwise (other than compensation that would otherwise be
available to the Participant from either a tax-qualified plan or another
non-qualified deferred compensation plan (irrespective of whether such
non-qualified deferred



-30-

 

 

--------------------------------------------------------------------------------

 

 

compensation plan is subject to Section 409A of the Code)), (b) by liquidation
of the Participant’s assets, to the extent the liquidation of such assets will
not itself cause severe financial hardship, or (c) additional compensation that
may be available to such Participant by reason of a cancellation of deferrals
under Section 3.4 of this Plan.  Foreseeable needs for funds, such as the need
to send a Participant’s child to college or the desire to purchase a home, shall
not be considered to be an Unforeseeable Emergency.

7.10            Payments Upon Income Inclusion Under Section 409A.  It is
intended that the provisions of this Plan shall comply fully with the
requirements of Section 409A. In the event that it is determined that some or
all of the provisions of this Plan do not comply with the requirements of
Section 409A and a Participant is required to include in income amounts
otherwise deferred under this Plan as a result of non-compliance with Section
409A, the Participant shall be entitled, upon request, to receive a distribution
from such Participant’s Account not to exceed the lesser of (i) the vested
portion of the Participant’s Account, or (ii) the amount required to be included
in income as a result of the failure of the Plan to comply with the requirements
of Section 409A. Amounts distributable pursuant to this Section 7.10 shall be
distributed as soon as administratively practicable but no later than ninety
(90) days after the date of the determination that such provisions of the Plan
do not comply with the requirements of Section 409A.

7.11            Restrictions on any Portion of Total Payments Determined to be
Excess Parachute Payments.  If any payment or benefit received or to be received
by a Participant in connection with a “change of control” (as defined in Section
280G of the Code and the Treasury Regulations thereunder) of Sysco would either
(i) result in such payment or benefit not being deductible, whether in whole or
in part, by Sysco or any Subsidiary, as a result of Section 280G of the Code,
and/or (ii) result in the Participant being subject to the excise tax imposed
under Section 4999 of the Code, then the benefits payable to the Participant
under the Executive Retirement Plans shall be reduced until no portion of the
Total Payments is not deductible as a result of Section 280G of the Code (and/or
not subject to the excise tax imposed under Section 4999 of the Code) or the
benefits payable under the Executive Retirement Plans that are treated as
“parachute payments” (within the meaning of Section 280G(b)(2) of the Code) have
been reduced to zero.  If a Participant is entitled to a benefit under more than
one (1) of the Executive Retirement Plans, then the reduction shall be applied
in the order determined by the Administrative Committee in its sole
discretion.  In determining the amount of the reduction, if any, under this
Plan: (a) no portion of the Total Payments which the Participant has waived in
writing prior to the date of the payment of benefits under this Plan will be
taken into account, (b) no portion of the Total Payments which tax counsel,
selected by Sysco’s independent auditors and acceptable to the Participant and
reasonably acceptable to Sysco (“Tax Counsel”), determines not to constitute a
“parachute payment” within the meaning of Section 280G(b)(2) of the Code will be
taken into account (including, without limitation, amounts not treated as a
“parachute payment” as a result of the application of Section 280G(d)(4)(A)),
(c) no portion of the Total Payments which Tax Counsel, determines to be
reasonable compensation for services rendered within the meaning of Section
280G(d)(4)(B) of the Code will be treated as an “excess parachute payment” in
the manner provided by Section 280G(d)(4)(B), and (d) the value of any non-cash
benefit or any deferred payment or benefit included in the Total Payments will
be determined by Sysco’s independent auditors in accordance with Sections
280G(b)(3) and (4) of the Code. Notwithstanding anything herein or otherwise to
the



-31-

 

 

--------------------------------------------------------------------------------

 

 

contrary, the Compensation Committee, may, within its sole discretion and
pursuant to an agreement approved by the Compensation Committee, waive
application of this Section 7.11, when it determines that specific situations
warrant such action.

7.12            Responsibility for Distributions and Withholding of Taxes.  The
Administrative Committee shall furnish information to Sysco concerning the
amount and form of distribution to any Participant entitled to a distribution so
that Sysco may make the distribution required. Sysco shall also calculate the
deductions from the amount of the benefit paid under the Plan for any taxes
required to be withheld by federal, state or local government and will cause
them to be withheld.

 





-32-

 

 

--------------------------------------------------------------------------------

 

 

ARTICLE VIII

ADMINISTRATION

8.1            Administrative Committee Appointment.  The Administrative
Committee shall be appointed by the Compensation Committee. Each Administrative
Committee member shall serve until his or her resignation or removal. The
Compensation Committee or its designee shall have the sole discretion to remove
any one or more Administrative Committee members and to appoint one or more
replacement or additional Administrative Committee members from time to time.

8.2            Administrative Committee Organization and Voting.  The
organizational structure and voting responsibilities of the Administrative
Committee shall be as set forth in the bylaws of the Administrative Committee.

8.3            Powers of the Administrative Committee.  Except as provided under
Section 8.7 or unless otherwise reserved to the Compensation Committee (or, as
applicable, Sysco’s Chief Executive Officer and/or Chief Operating Officer), the
Administrative Committee shall have the exclusive responsibility for the general
administration of the Plan according to the terms and provisions of the Plan and
shall have all powers necessary to accomplish those purposes, including but not
by way of limitation the right, power and authority:

(a)                    to make rules and regulations for the administration of
the Plan;

(b)                    to construe, interpret and apply all terms, provisions,
conditions and limitations of the Plan;

(c)                    to correct any defect, supply any omission or reconcile
any inconsistency that may appear in the Plan in the manner and to the extent it
deems expedient to carry the Plan into effect for the greatest benefit of all
parties at interest;

(d)                    to designate the persons eligible to become Participants
and to establish the maximum and minimum amounts that may be elected to be
deferred;

(e)                    to determine all controversies relating to the
administration of the Plan, including but not limited to:

(i)                                differences of opinion arising between the
Company and a Participant in accordance with Section 8.7, except when the
difference of opinion relates to the entitlement to, the amount of or the method
or timing of payment of a benefit affected by a Change of Control, in which
event, such difference of opinion shall be decided by judicial action; and





-33-

 

 

--------------------------------------------------------------------------------

 

 

(ii)                              any question it deems advisable to determine
in order to promote the uniform administration of the Plan for the benefits of
all parties at interest;

(f)                    to delegate by written notice any plan administration
duties of the Administrative Committee to such individual members of the
Administrative Committee, individual employees of the Company, or groups of
employees of the Company, as the Administrative Committee determines to be
necessary or advisable to properly administer the Plan; and

(g)                    to designate the investment options treated as
Investments for purposes of this Plan.

8.4            Committee Discretion.  The Administrative Committee (or, as
applicable, the Compensation Committee, Sysco’s Chief Executive Officer and/or
Chief Operating Officer), in exercising any power or authority granted under
this Plan, or in making any determination under this Plan, shall perform or
refrain from performing those acts pursuant to such authority using its sole
discretion and judgment.  By way of amplification and without limiting the
foregoing, the Company specifically intends that the Administrative Committee
(or, as applicable, the Compensation Committee, Sysco’s Chief Executive Officer
and/or Chief Operating Officer) have the greatest possible discretionary
authority to construe, interpret and apply the terms of the Plan and to
determine all questions concerning eligibility, participation and benefits.  Any
decision made by the Administrative Committee (or, as applicable, the
Compensation Committee, Sysco’s Chief Executive Officer and/or Chief Operating
Officer) or any refraining to act or any act taken by the Administrative
Committee (or, as applicable, the Compensation Committee, Sysco’s Chief
Executive Officer and/or Chief Operating Officer) in good faith shall be final
and binding on all parties.  The Administrative Committee’s (or, as applicable,
the Compensation Committee’s, Sysco’s Chief Executive Officer’s and/or Chief
Operating Officer’s) decisions shall never be subject to de novo
review.  Notwithstanding the foregoing, the Administrative Committee’s (or, as
applicable, the Compensation Committee’s, Sysco’s Chief Executive Officer’s
and/or Chief Operating Officer’s) decisions, refraining to act or acting is to
be subject to judicial review for those incidents occurring during the Fiscal
Year in which a Change of Control occurs and during the next three (3)
succeeding Fiscal Years.

8.5            Reimbursement of Expenses.  The Administrative Committee shall
serve without compensation for its services but shall be reimbursed by Sysco for
all expenses properly and actually incurred in the performance of its duties
under the Plan.

8.6            Indemnification.  To the extent permitted by law, members of the
Board of Directors, members of the Compensation Committee, members of the
Administrative Committee, employees of the Company, and all agents and
representatives of the Company shall be indemnified by the Company, and saved
harmless against any claims resulting from any action or conduct relating to the
administration of the Plan, except claims arising from gross negligence, willful
neglect or willful misconduct.





-34-

 

 

--------------------------------------------------------------------------------

 

 

8.7            Claims Procedure.  Any person who believes that he or she is
being denied a benefit to which he or she is entitled under the Plan (referred
to hereinafter as a “Claimant”) must file a written request for such benefit
with the Administrative Committee; provided, however, that any claim involving
entitlement to, the amount of or the method of or timing of payment of a benefit
affected by a Change of Control shall be governed by Section 8.3(e)(i).  Such
written request must set forth the Claimant’s claim and must be addressed to the
Administrative Committee at Sysco’s principal office.

(a)                    Initial Claims Decision.  The Administrative Committee
shall generally provide written notice to the Claimant of its decision within
ninety (90) days (or forty-five (45) days for a Disability-based claim) after
the claim is filed with the Administrative Committee; provided, however, that
the Administrative Committee may have up to an additional ninety (90) days (or
up to two (2) thirty (30) day periods for a Disability-based claim), to decide
the claim, if the Administrative Committee determines that special circumstances
require an extension of time to decide the claim, and the Administrative
Committee advises the Claimant in writing of the need for an extension
(including an explanation of the special circumstances requiring the extension)
and the date on which it expects to decide the claim. 

(b)                    Appeals.  A Claimant may appeal the Administrative
Committee’s decision by submitting a written request for review to the
Administrative Committee within sixty (60) days (or one hundred eighty (180)
days for a Disability-based claim) after the earlier of receiving the denial
notice or after expiration of the initial review period.  Such written request
must be addressed to the Administrative Committee at Sysco’s principal
office.  In connection with such request, the Claimant (and his or her
authorized representative, if any) may review any pertinent documents upon which
the denial was based and may submit issues and comments in writing for
consideration by the Administrative Committee.  If the Claimant’s request for
review is not received within the earlier of sixty (60) days (or one hundred
eighty (180) days for a Disability-based claim) after receipt of the denial or
after expiration of the initial review period, the denial shall be final, and
the Claimant shall be barred and estopped from challenging the Administrative
Committee’s determination.  

(c)                    Decision Following Appeal.  The Administrative Committee
shall generally make its decision on the Claimant’s appeal in writing within
sixty (60) days (or forty-five (45) days for a Disability-based claim) following
its receipt of the Claimant’s request for appeal; provided, however, that the
Administrative Committee may have up to an additional sixty (60) days (or
forty-five (45) days for a Disability-based claim) to decide the claim, if the
Administrative Committee determines that special circumstances require an
extension of time to decide the claim and the Administrative Committee advises
the Claimant in writing of the need for an extension (including an explanation
of the special circumstances requiring the extension) and the date on which it
expects to decide the claim.  The Administrative Committee shall notify the
Claimant of its decision on the Claimant’s appeal in writing, regardless of
whether the decision is adverse. 

(d)                    Decisions Final; Procedures Mandatory.  A decision on
appeal by the Administrative Committee shall be binding and conclusive upon all
persons, and completion of the claims procedures described in



-35-

 

 

--------------------------------------------------------------------------------

 

 

this Section 8.7 shall be a mandatory precondition to commencement of any court
proceeding brought in connection with the Plan by a person claiming rights under
the Plan or by another person claiming rights through such a person.  The
Administrative Committee may, in its sole discretion, waive the procedures
described in this Section 8.7 as a mandatory precondition to such an
action.                                        

8.8            Delegation of Authority by the Compensation Committee.  The
Compensation Committee hereby expressly delegates to the Chief Executive Officer
and/or Chief Operating Officer of Sysco the Compensation Committee’s
discretionary authority with respect to the following: (i) designating employees
as participants in the Plan (subject to the limitations set forth in the second
sentence of Section 2.1); (ii) establishing additional eligibility requirements
for participation in the Plan; and (iii) excluding an otherwise eligible
employee from participating in the Plan; provided, however,  that the Chief
Executive Officer’s and/or Chief Operating Officer’s discretionary authority
under this Plan shall not apply to the extent such decision is with respect to
an Executive Officer.

8.9          Compensation Committee Decisions.  Notwithstanding anything in the
Plan to the contrary, any determination made with respect to the benefits or
rights of an Executive Officer under this Plan shall not be made by the
Administrative Committee (or, as applicable, Sysco’s Chief Executive Officer
and/or Chief Operating Officer) but shall instead be made by the Compensation
Committee, and each provision of the Plan otherwise governing such a
determination shall be interpreted and construed to substitute the Compensation
Committee for the Administrative Committee (or, as applicable, Sysco’s Chief
Executive Officer and/or Chief Operating Officer) in such provision.





-36-

 

 

--------------------------------------------------------------------------------

 

 

ARTICLE IX

ADOPTION BY SUBSIDIARIES

9.1            Procedure for and Status After Adoption.  Any Subsidiary (other
than a Subsidiary with operations primarily in Canada or such other foreign
jurisdiction determined by the Administrative Committee and set forth on Exhibit
B, attached hereto) may, with the approval of the Administrative Committee,
adopt this Plan by appropriate action of its board of directors.  The terms of
this Plan shall apply separately to each Subsidiary adopting this Plan and its
Participants in the same manner as is expressly provided for by Sysco and its
Participants except that the powers of the Board of Directors, the Compensation
Committee, the Administrative Committee and the Chief Executive Officer and/or
Chief Operating Officer under the Plan shall be exercised by the Board of
Directors of Sysco, the Compensation Committee of the Board of Directors of
Sysco, the Administrative Committee of Sysco or the Chief Executive Officer
and/or Chief Operating Officer of Sysco, as applicable.  Sysco and each
Subsidiary adopting this Plan shall bear the cost of providing plan benefits for
its own Participants.  It is intended that the obligation of Sysco and each
Subsidiary with respect to its Participants shall be the sole obligation of the
Company that is employing the Participant and shall not bind any other Company. 

9.2            Termination of Participation By Adopting Subsidiary.  Any
Subsidiary adopting this Plan may, by appropriate action of its board of
directors, terminate its participation in this Plan.  The Administrative
Committee may, in its discretion, also terminate a Subsidiary’s participation in
this Plan at any time.  The termination of the participation in this Plan by any
Subsidiary shall not, however, affect the rights of any Participant who is
working or has worked for the Subsidiary as to (i) amounts previously standing
to his credit in his Account in the Deferred Compensation Ledger, (ii) any
Deferrals not yet credited to the Participant’s Account prior to the termination
of the Subsidiary’s participation in this Plan, and (iii) any Company
Contributions not yet credited to the Participant’s Account attributable to the
portion of the Plan Year prior to the termination of the Subsidiary’s
participation in this Plan, including, without limitation, all of the
Participant’s rights pursuant to Section 5.4 with respect to amounts deferred by
him and contributed by the Company and credited to his Account, prior to the
distribution of those funds to the Participant, without his consent.





-37-

 

 

--------------------------------------------------------------------------------

 

 

ARTICLE X

AMENDMENT AND/OR TERMINATION

10.1            Amendment or Termination of the Plan.  The Compensation
Committee may amend or terminate this Plan at any time by an instrument in
writing without the consent of any adopting Subsidiary. 

10.2            No Retroactive Effect on Awarded Benefits.  Absent a
Participant’s prior consent, no amendment shall:

(a)                    affect the amounts then standing to his credit in his
Account;

(b)                    affect the determination of any Company Contributions not
yet credited to the Participant’s Account that are attributable to the portion
of the Plan Year or Fiscal Year, as applicable, prior to the effective date of
such amendment; or

(c)                     change a Participant’s rights under any provision
relating to a Change of Control after a Change of Control has occurred.

However, the Compensation Committee shall retain the right at any time to change
in any manner the method of calculating Investment earnings and losses effective
from and after the date of the amendment on the Participant’s Deferrals or
Company Contributions if the amendment has been announced to the Participants.

10.3            Effect of Termination.  Upon termination of the Plan, the
following provisions of this Section 10.3 shall apply:

(a)                    No additional amounts shall be credited to any
Participant’s Account, to the extent such amounts relate to salaries or bonuses
earned on or after the effective date of the Plan’s termination.

(b)                    The Compensation Committee may, in its sole discretion,
authorize distributions of the vested balance of the Participants’ Accounts in
the Deferred Compensation Ledger to Participants as a result of the Plan’s
termination; provided that:

(i)                                All deferred compensation arrangements
sponsored by the Company that would be aggregated with this Plan under Section
1.409A-1(c) of the Treasury Regulations, if the Participant participated in such
arrangements are terminated;

(ii)                               No distributions other than distributions
that would be payable under the terms of the Plan if the termination had not
occurred are made within twelve (12) months of the termination of the Plan;





-38-

 

 

--------------------------------------------------------------------------------

 

 

(iii)                             All distributions of amounts deferred under
the Plan and any other vested amounts are paid within twenty-four (24) months of
the termination of the Plan; and

(iv)                               The Company does not adopt a new deferred
compensation arrangement at any time within three (3) years following the date
of termination of the Plan that would be aggregated with this Plan under Section
1.409A-1(c) of the Treasury Regulations if the Participant participated in this
Plan and is participating in the new arrangement.

(c)                    Except as otherwise provided in Sections 10.3(a) and (b),
on and after the effective date of the Plan’s termination, (i) the Plan shall
continue to be administered as it was prior to the Plan’s termination until all
Participant Account balances have been distributed pursuant to the terms of the
Plan; (ii) a Participant shall continue to be entitled to a distribution of his
Account only if he meets the distribution requirements set forth in Article VII
hereof; (iii) the forfeiture provisions of Sections 7.7 and 7.8, and the
restrictions set out in Section 7.11 shall continue to apply; and (iv) no
Participant shall be entitled to a distribution of the Participant’s Account
solely as a result of the Plan’s termination in accordance with the terms of
this Article X.





-39-

 

 

--------------------------------------------------------------------------------

 

 

ARTICLE XI

FUNDING

11.1       Payments Under This Plan are the Obligation of the Company.  The
Company last employing a Participant shall pay the benefits due the Participant
under this Plan; however, should it fail to do so when a benefit is due, then
the benefit shall be paid by the Trust.  In any event, if the Trust fails to pay
the benefit for any reason, the Company shall remain liable for the payment of
all benefits provided by this Plan. 

11.2       Plan May Be Funded Through the Trust.  It is specifically recognized
by both the Company and the Participants that the Company may, but is not
required to, purchase life insurance so as to accumulate assets to fund the
obligations of the Company under this Plan, and that the Company may, but is not
required to contribute any policy or policies it may purchase and any amounts or
other assets it finds desirable to the Trust.  However, under all circumstances,
the Participants shall have no rights to any of those policies or any other
assets contributed to the Trust; and, likewise, under all circumstances, the
rights of the Participants to the assets held in the Trust shall be no greater
than the rights expressed in this Plan and the Trust Agreement.  Nothing
contained in the Trust Agreement shall constitute a guarantee by the Company
that assets of the Company transferred to the Trust shall be sufficient to pay
any benefits under this Plan or would place the Participant in a secured
position ahead of general creditors should the Company become insolvent or
bankrupt.  The Trust Agreement must specify that Participants in this Plan are
only unsecured general creditors of the Company in relation to their benefits
under this Plan.

11.3       Reversion of Excess Assets.  Sysco may, at any time, request the
record keeper for the Plan to determine the present Account balances, assuming
the Account balances to be fully vested and taking into account credits and
debits arising from deemed Investment earnings and losses credited pursuant to
Article V, as of the month end coincident with or next preceding the request, of
all Participants and Beneficiaries of deceased Participants for which the
Company is or will be obligated to make payments under this Plan and the
EDCP.  For periods prior to a Change of Control, if the fair market value of the
assets held in the Trust, as determined by the Trustee as of that same date,
exceeds the combined total of the Account balances of all Participants and
Beneficiaries under this Plan and the EDCP, Sysco may direct the Trustee to
return to Sysco the assets which are in excess of the combined Account balances
under this Plan and the EDCP.  For periods following a Change of Control, if the
fair market value of the assets held in the Trust, as determined by the Trustee
as of that same date, exceeds the total of the combined Account balances of all
Participants and Beneficiaries under this Plan and the EDCP by 10%, Sysco may
direct the Trustee to return to Sysco the assets which are in excess of 110% of
the combined Account balances under this Plan and the EDCP.  If there has been a
Change of Control, to determine excess assets, all contributions made prior to
the Change of Control shall be subtracted from the fair market value of the
assets held in the Trust as of the determination date but before the
determination is made. 



-40-

 

 

--------------------------------------------------------------------------------

 

 

11.4       Participants Must Rely Only on General Credit of the Company.  The
Company and the Participants recognize that this Plan is only a general
corporate commitment, and that each Participant is merely an unsecured general
creditor of the Company with respect to any of the Company’s obligations under
this Plan.





-41-

 

 

--------------------------------------------------------------------------------

 

 

ARTICLE XII

MISCELLANEOUS

12.1            Limitation of Rights.  Nothing in this Plan shall be construed:

(a)                    to give any employee of the Company any right to be
designated a Participant in the Plan;

(b)                    to give a Participant any rights with respect to the
compensation deferred, any Company Contributions, or any deemed Investment
earnings and losses credited to the Participant’s Account in the Deferred
Compensation Ledger except in accordance with the terms of this Plan;

(c)                    to limit in any way the right of the Company to terminate
a Participant’s employment with the Company at any time;

(d)                    to evidence any agreement or understanding, expressed or
implied, that the Company shall employ a Participant in any particular position
or for any particular remuneration; or

(e)                    to give a Participant or any other person claiming
through him any interest or right under this Plan other than that of any
unsecured general creditor of the Company.

12.2            Distributions to Incompetents or Minors.  Should a Participant
become incompetent or should a Participant designate a Beneficiary who is a
minor or incompetent, the Administrative Committee is authorized to pay the
funds due to the parent of the minor or to the guardian of the minor or
incompetent or directly to the minor or to apply those funds for the benefit of
the minor or incompetent in any manner the Administrative Committee determines
in its sole discretion.

12.3            Non-alienation of Benefits.  No right or benefit provided in
this Plan shall be transferable by the Participant except, upon his death, to a
named Beneficiary as provided in this Plan.  No right or benefit under this Plan
shall be subject to anticipation, alienation, sale, assignment, pledge,
encumbrance or charge, and any attempt to anticipate, alienate, sell, assign,
pledge, encumber, or charge the same will be void.  No right or benefit under
this Plan shall in any manner be liable for or subject to any debts, contracts,
liabilities or torts of the person entitled to such benefits.  If any
Participant or any Beneficiary becomes bankrupt or attempts to anticipate,
alienate, sell, assign, pledge, encumber or charge any right or benefit under
this Plan, that right or benefit shall, in the discretion of the Administrative
Committee, cease.  In that event, the Administrative Committee may have the
Company hold or apply the right or benefit or any part of it to the benefit of
the Participant or Beneficiary, his or her spouse, children or other dependents
or any of them in any manner and in any proportion the Administrative Committee
believes to be proper in its sole and absolute discretion, but is not required
to do so.





-42-

 

 

--------------------------------------------------------------------------------

 

 

12.4            Reliance Upon Information.  No member of any of the
Administrative Committee, the Compensation Committee or Sysco’s Chief Executive
Officer and/or Chief Operating Officer shall be liable for any decision or
action taken (or not taken) in good faith in connection with the administration
of this Plan.  Without limiting the generality of the foregoing, any decision or
action taken (or not taken) by the Administrative Committee, the Compensation
Committee or Sysco’s Chief Executive Officer and/or Chief Operating Officer when
it relies upon information supplied to it/he by any officer of the Company, the
Company’s legal counsel, the Company’s independent accountants or other advisors
in connection with the administration of this Plan shall be deemed to have been
taken in good faith.

12.5            Severability.  If any term, provision, covenant or condition of
the Plan is held to be invalid, void or otherwise unenforceable, the rest of the
Plan shall remain in full force and effect and shall in no way be affected,
impaired or invalidated.

12.6            Notice.  Any notice or filing required or permitted to be given
to the Administrative Committee or a Participant shall be sufficient if
submitted in writing and hand-delivered or sent by U.S. mail to the principal
office of the Company or to the residential mailing address of the
Participant.  Notice shall be deemed to be given as of the date of hand-delivery
or if delivery is by mail, as of the date shown on the postmark.

12.7            Gender and Number.  If the context requires it, words of one
gender when used in this Plan will include the other genders, and words used in
the singular or plural will include the other.

12.8            Governing Law and Exclusive Jurisdiction.  The Plan shall be
governed by the laws of the State of Delaware, except to the extent such laws
are preempted by federal law.  Participant and the Company agree that the sole
and exclusive jurisdiction for any dispute under this Plan shall lie in the U.S.
District Court for the Southern District of Texas and the parties hereby waive
any jurisdictional or venue-related defense to litigating at this forum.

12.9            Effective Date.  This Plan will be operative and effective on
June 29, 2013.

            12.10            Compliance with Section 409A.  The Plan (i) is
intended to comply with, (ii) shall be interpreted and its provisions shall be
applied in a manner that is consistent with, and (iii) shall have any
ambiguities therein interpreted, to the extent possible, in a manner that
complies with Section 409A. 





-43-

 

 

--------------------------------------------------------------------------------

 

 



 

IN WITNESS WHEREOF, the Company has executed this document as of June  5, 2013.

 

 

 

 

 

 

 

 

 

 

 

SYSCO CORPORATION

 

 

 

 

 

 

 

By:  /s/ Russell T. Libby

 

Name:  Russell T. Libby

 

Title:    Senior Vice President, General Counsel
and Secretary

 

 

 





-44-

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT “A”

AMENDED AND RESTATED

SYSCO CORPORATION

MANAGEMENT SAVINGS PLAN

 

INVESTMENT OPTIONS

 

The following are the “Investments” that are available under the Amended and
Restated Sysco Corporation Management Savings Plan:

 

 

 

Option

Sub-Advisor/Manager

Equity Income Trust

T. Rowe Price Associates, Inc.

500 Index B Trust

MFC Global Investment Management USA Ltd.

Mid-Value Trust

T. Rowe Price Associates, Inc.

JHT International Value

Templeton Global Advisors Limited

Small Cap Value Trust

Wellington Management Company LLC

Brandes International Equity Fund

Brandes Investment Partners, LP

Frontier Capital Appreciation

Frontier Capital Management, LLC

Bond Index B Trust

Declaration Management & Research LLC

Moody’s

N/A

 

 

Default Investment

Moody’s

 





-45-

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT “B”

AMENDED AND RESTATED

SYSCO CORPORATION

MANAGEMENT SAVINGS PLAN

 

FOREIGN JURISDICTIONS

Canada

Republic of Ireland

 

 

 

 

 

 

 

 

 

 

 

 

 

 



-46-

 

 

--------------------------------------------------------------------------------